UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-09585 ABIOMED, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-2743260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 22 Cherry Hill Drive Danvers, Massachusetts (Address of Principal Executive Offices) (Zip Code) (978) 646-1400 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Rule 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-Kx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Accelerated filer o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The aggregate market value of the registrant’s common stock as of September30, 2015, held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) computed by reference to the price at which the common stock was last sold as of such date was $3,934,644,424. As of May 12, 2016, 42,735,136 shares of the registrant’s common stock, $.01 par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for Abiomed, Inc.’s 2016 Annual Meeting of Stockholders, which is scheduled to be filed within 120 days after the end of Abiomed, Inc.’s fiscal year, are incorporated by reference into Part III (Items 10, 11, 12, 13 and 14) of this Form 10-K. TABLE OF CONTENTS Page PART I Item1. Business 1 Item1A. Risk Factors 15 Item1B. Unresolved Staff Comments 31 Item2. Properties 31 Item3. Legal Proceedings 31 Item4. Mine Safety Disclosures 31 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32 Item6. Selected Financial Data 34 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item7A. Quantitative and Qualitative Disclosure About Market Risk 44 Item8. Financial Statements and Supplementary Data 44 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item9A. Controls and Procedures 45 Item9B. Other Information 47 PARTIII Item10. Directors, Executive Officers and Corporate Governance 48 Item11. Executive Compensation 48 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item13. Certain Relationships and Related Transactions, and Director Independence 48 Item14. Principal Accountant Fees and Services 48 PART IV Item15. Exhibits, Financial Statement Schedules 49 NOTE REGARDING TRADEMARKS ABIOMED, ABIOCOR, IMPELLA, IMPELLA CP, IMPELLA RP, and BVS 5000 are trademarks of ABIOMED, Inc., and are registered in the U.S. and certain foreign countries. BVS is a trademark of ABIOMED, Inc. and is registered in the U.S. AB5000, IMPELLA 2.5, IMPELLA 5.0, IMPELLA LD and cVAD REGISTRY are trademarks of ABIOMED, Inc.RECOVER is a trademark of Abiomed Europe GmbH, a subsidiary of ABIOMED, Inc., and is registered in certain foreign countries. NOTE REGARDING COMPANY REFERENCES Throughout this report on Form 10-K (the “Report”), “Abiomed, Inc.,” the “Company,” “we,” “us” and “our” refer to ABIOMED, Inc. and its consolidated subsidiaries. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report, including the documents incorporated by reference in this report, includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements may be accompanied by such words as “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “potential,” “project,” “target,” “will” and other words and terms of similar meaning. We have based these forward-looking statements on what we believe are our reasonable current expectations and projections about future events. Each forward-looking statement in this report is subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied by such statement. Forward-looking statements in these documents include, but are not necessarily limited to, those relating to: · our expectations with respect to submissions to and approvals from regulatory bodies that the application for the Impella 2.5™ and Impella 5.0™ in Japan will receive regulatory approval during calendar 2016; · the ability of patients and other customers using our products to obtain reimbursement of their medical expenses by government healthcare programs and private insurers including potential changes to current government and private insurers’ reimbursements; · other competing therapies that may in the future be available to heart failure patients; · the development of new and existing products and anticipated costs, including research and development, sales and marketing, manufacturing and training costs associated with product development; · our plans to potentially acquire new businesses or technologies; · the potential markets that exist or could develop for our products and products under development; · our business strategy, and commercial plans for our products, including our expansion into new markets such as Japan; · our revenue growth expectations, our level of operating expenses and our goal of maintaining profitability; · expected capital expenditures for the fiscal year ending March31, 2017; · demand for and expected shipments of our products; · possible shifts in the revenue mix associated with our products; · our ability to increase revenues from our Impella® line of products and the sufficiency of revenues, profits and cash flows to fund future operations; · future actions related to results of ongoing investigations and litigation, and expenditures or costs related thereto; · plans with respect to clinical trials and registries; and · the sufficiency of our liquidity and capital resources. Factors that could cause actual results or conditions to differ from those anticipated by these and other forward-looking statements include our inability to predict the outcome of investigations and litigation and associated expenses; possible delays in our research and development programs; our ability to obtain regulatory approvals and market our products, and uncertainties related to regulatory processes; greater government scrutiny and regulation of the medical device industry and our ability to respond to changing laws and regulations affecting our industry and changing enforcement practices related thereto; the inability to manufacture products in commercial quantities at an acceptable costs, the acceptance by physicians and hospitals of our products; the impact of competitive products and pricing; uncertainties associated with future capital needs and the risks identified under “Risk Factors” section set forth in Item1A of Part I and elsewhere in this report, as well as other information we file with the Securities and Exchange Commission, or SEC. Readers are cautioned not to place undue reliance on any forward-looking statements contained in this report, which speak only as of the date of this report. We do not undertake any obligation to update or revise these forward-looking statements whether as a result of new information, future events or otherwise, unless otherwise required by law. Our business is subject to substantial risks and uncertainties, including those referenced above. Investors, potential investors, and others should give careful consideration to these risks and uncertainties. PART I ITEM1. BUSINESS Overview We are a leading provider of temporary mechanical circulatory support devices and we offer a continuum of care to heart failure patients. We develop, manufacture and market proprietary products that are designed to enable the heart to rest, heal and recover by improving blood flow to the coronary arteries and end-organs and/or temporarily performing the pumping function of the heart. Our products are used in the cardiac catheterization lab, or cath lab, by interventional cardiologists, the electrophysiology lab, the hybrid lab and in the heart surgery suite by heart surgeons. A physician may use our devices for patients who are in need of hemodynamic support prophylactically or emergently before, during or after angioplasty or heart surgery procedures. We believe that heart recovery is the optimal clinical outcome for patients experiencing heart failure because it enables patients to go home with their own native heart and restores their quality of life. In addition, we believe that for the care of such patients, heart recovery is the most cost-effective solution for the healthcare system.
